Citation Nr: 0836122	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  04-33 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability, to include as secondary to traumatic arthritis of 
the right foot.  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1955. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a December 2002 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Louisville, Kentucky, 
(hereinafter RO).  The case was remanded by the Board for 
additional development in March 2008, and the case is now 
ready for appellate review of the issue of entitlement to 
service connection for a right ankle disorder. 

The issue of entitlement to TDIU requires additional 
development and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence linking a right ankle 
disability to service or a  service-connected disability. 

CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by 
service and is not proximately due to or the result of 
service connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication a letter dated in 
October 2002, the RO advised the claimant of the information 
necessary to substantiate the claim adjudicated below.  He 
was also informed of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Finally, he 
was provided with information regarding ratings and effective 
dates by letter dated in March 2006.   See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.  As such, the 
Board finds that the duty to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Unfortunately, efforts to obtain the veteran's service 
medical records have been unsuccessful, and the veteran was 
notified of this fact by letter dated in December 1998.  When 
a veteran's service records are unavailable, VA's duty to 
assist, and duties to provide reasons and bases for its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule, are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's 
analysis of the veteran's claim has been undertaken with this 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection.  
Rather, this duty increases the Board's obligation to 
evaluate and discuss all of the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).

VA has obtained private clinical reports and reports from VA 
examinations, to including the examination requested by the 
Board in its March 2008 remand.  Thus, the Board finds that 
all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim adjudicated below.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim addressed below.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection is warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  Id.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When a wartime veteran alleges he suffers disability due to 
an injury incurred in combat, 38 U.S.C.A. § 1154(b) must be 
considered, permitting the veteran's undocumented assertions 
regarding combat-related injuries to be accepted as true if 
consistent with the time, place and circumstances of such 
service.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996).  The analysis 
required by 38 U.S.C.A. § 1154(b) applies only as to whether 
an injury or disease was incurred or aggravated at that time, 
i.e., in service.  It does not apply to the questions of 
whether there is a current disability or a nexus connecting 
any current disability to service.  See Collette, Gregory, 
supra.

The veteran's DD Form 214 reflects that he served in Korea 
during the Korean Conflict and that he was the recipient of 
the Combat Infantryman Badge.  The veteran contends that he 
fractured his foot in combat, and service connection for 
traumatic arthritis of the right foot was granted on the 
relaxed standard of proof for combat veterans.  See Collette, 
Gregory, supra.  The case was remanded to determine whether a 
right ankle disability was etiologically related to a 
service-incurred foot injury. 

A February 2006 VA examination showed "very limited" motion 
in the right ankle with pain and ankylosis.  While arthritis 
of the right ankle was diagnosed after a March 2007 
examination, an X-ray of the right ankle in April 2008 was 
negative.  The opinion following a March 2007 examination 
was, in part, that "most" of the veteran's right ankle 
disability was the result of a cerebrovascular accident that 
had affected the right side of the veteran's body five years 
prior to this examination rather than in injury related to 
service.  

The Board in its March 2008 remand found that another 
opinion, premised on the fact that the veteran's described 
in-service injury occurred given his verified combat 
exposure, was warranted.  Pursuant to this remand, the 
veteran was afforded an April 2008 VA examination, wherein, 
as indicated above, an X-ray of the right ankle was negative.  
In her opinion following the examination, the examiner noted 
that there was no evidence of degenerative changes in the 
ankle, and found that the veteran's "limitations in strength 
and pain in his right ankle are most likely due to residuals 
of his stroke.  Therefore. . . neither the in-service injury 
to the right foot [n]or the development of the right foot 
arthritis caused any degeneration to the right ankle.  The 
right foot in-service injury and post traumatic arthritis 
(degenerative changes) should stand as an entity on its 
own."  There is otherwise no other competent medical 
evidence linking a current right ankle disability to the 
service-connected right foot disorder or to service.  

To the extent it is asserted by the veteran that he has a 
right ankle disability that is related to service or the 
service-connected right foot disorder, such assertions cannot 
be used to establish a claim as a layperson is not qualified 
to render a medical opinion regarding the etiology of 
disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  As such, and as there 
is no competent medical evidence linking a right ankle 
disability to service or a service-connected disability, the 
claim must be denied.  Hickson, supra.    

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for a right ankle disability, the doctrine is not 
for application.  Gilbert, supra.  
 

ORDER

Entitlement to service connection for a right ankle 
disability, to include as secondary to traumatic arthritis of 
the right foot, is denied.  


REMAND

In March 2008, the Board directed that additional evidentiary 
development be completed in order to properly determine 
whether the veteran's service-connected disabilities result 
in unemployability.  In April 2008, the veteran was afforded 
a VA examination that only partially addressed this matter.  

The veteran is service-connected for three disabilities: a 
right foot disability, hearing loss and tinnitus.  While an 
opinion was given regarding the impact of his right foot 
disability on his employability, the examiner specifically 
indicated that she was unable to comment on the impact of his 
hearing problems.  Given this inadequate opinion, the Board 
must direct that another VA opinion be sought. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
whether the veteran's service-connected 
disabilities (bilateral hearing loss, 
tinnitus, and a right foot disorder), 
alone, render him unemployable.  It is 
essential that the physician provides a 
complete rationale for any opinion 
provided.  It would be helpful if the 
physician would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50% likelihood). The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility." 
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.

2.  The claim for a TDIU should be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case 
addressing this issue and an  appropriate 
period of time must be allowed for 
response.  Thereafter, the case must be 
returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


